Citation Nr: 0314377	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  95-32 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis-C.

2.  Entitlement to service connection for a liver disorder 
other than hepatitis-C.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran served on active duty from October 1988 to August 
1990, with 4 months and 23 days of prior active service.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  May 1992 by the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

On September 25, 1995, the veteran appeared and testified at 
a personal hearing before the undersigned Veterans' Law Judge 
at the RO.  A transcript of that hearing is of record.

In April 1996, the Board remanded this case to the RO for 
further development of the evidence.  The case was returned 
to the Board in January 2002.

The issue of entitlement to service connection for a liver 
disorder other than hepatitis-C is the subject of the remand 
portion of this decision.



FINDINGS OF FACT

1.  Liver disease was not diagnosed during the veteran's 
period of active service.

2.  A VA physician found that it is at least as likely as not 
that the veteran acquired hepatitis-C while she was on active 
duty.





CONCLUSION OF LAW

With resolution of reasonable doubt, hepatitis-C was incurred 
in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the instant case, the Board finds that VA has 
complied with the requirements of the statute with regard to 
the claim for service connection for hepatitis-C.  The 
veteran has not identified any evidence which may be 
pertinent to that claim which the RO has not obtained and 
considered.  In a September 1993 Statement of the Case and in 
May 2000 and September 2001 Supplemental Statements of the 
Case, the RO notified the veteran of the requirements in law 
to establish entitlement to the benefit which the veteran is 
seeking.  In addition, the Board determined that a medical 
opinion by a physician who had reviewed the veteran's 
pertinent medical records was necessary to substantiate her 
claim.  That medical opinion was rendered in December 2002 
and was favorable to the veteran's appeal.  In view of the 
fact that this decision grants the veteran's claim of 
entitlement to service connection for hepatitis-C, additional 
evidence to substantiate that claim is not needed.  The Board 
concludes that all reasonable efforts were made by VA to 
obtain evidence necessary to substantiate the veteran's claim 
for service connection for hepatitis-C and that the notice 
provisions of the VCAA have been complied with in regard to 
that claim.  The Board finds that there will be no prejudice 
to the veteran if the Board decides her appeal on that issue 
at this time and the Board will, therefore, proceed to 
consider the veteran's claim on the merits.  See Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2002); see also Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§  1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2002).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).  

The veteran's service medical records are negative for 
findings or a diagnosis of liver abnormality or disease.  
During her active service, the veteran did not have a blood 
test for hepatitis.  She contends that complaints of fatigue 
and abdominal pain, which were documented in her service 
medical records, were signs of hepatitis or other liver 
disease.  

VA treatment records show that, in December 1991, a 
laboratory study for hepatitis-C was positive.  A VA liver 
biopsy in January 1992 was found to show either chronic 
active hepatitis or resolving stages of acute hepatitis; 
cirrhosis was not seen on the VA biopsy.  

A private liver biopsy in September 1992 was found to show 
chronic active hepatitis.  The veteran was then treated with 
a 6 month course of Interferon injections.

At a VA examination in March 1997, the diagnosis was chronic 
hepatitis-C, with no clinical evidence of cirrhosis.

The Board undertook additional development of the evidence in 
this case and requested that a VA physician familiar with 
liver disease review the veteran's service medical records 
and pertinent postservice medical records and offer an 
opinion as to whether the veteran's hepatitis-C is related to 
her inservice complaints of a skin rash and stomach problems.  
The reviewing physician offered an opinion that it is at 
least as likely as not that the veteran's hepatitis-C was 
acquired during her active service.  He also stated that it 
is at least as likely as not that the veteran's hepatitis-C 
was acquired at some time other than during her active 
service.  In a case before VA with respect to benefits under 
laws administered by VA, the law provides that VA shall 
consider all information and lay and medical evidence of 
record.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).  
Considering the reviewing physician's opinion and also 
considering the lack of clinical findings of liver disease in 
the veteran's service medical records, the Board finds that 
there is an approximate balance of positive and negative 
evidence on the issue of whether the veteran's hepatitis-C 
was incurred in service.  Resolving the doubt on that issue 
in the veteran's favor, entitlement to service connection for 
hepatitis-C is established.  38 U.S.C.A. §§ 1110, 1131, 
5107(b) (West 2002); 38 C.F.R. § 3.303 (2002).         

ORDER

Service connection for hepatitis-C is granted.


REMAND

As noted above, the Board requested that a VA physician who 
is familiar with liver disease review the veteran's service 
medical records and pertinent postservice medical records and 
offer an opinion as to whether it was at least as likely as 
not that the veteran has hepatitis-C and liver disease other 
than hepatitis-C related to in-service physical complaints, 
and the requested records review and medical opinion were 
provided in December 2002.  The reviewing physician did not 
find that the veteran has a liver disease other than 
hepatitis-C which is related to her in-service physical 
complaints.  In Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003), the United States Court of Appeals for the Federal 
Circuit held that the provisions of 38 C.F.R. § 19.9(a)(2), 
which authorized the Board to consider additional evidence 
without having to remand the case to the agency of original 
jurisdiction for initial consideration and without having to 
obtain the appellant's waiver were invalid because they were 
contrary to the requirement of 38 U.S.C. § 7104(a) that 
"[a]ll questions in a matter which... is subject to decision 
by the Secretary shall be subject to one review on appeal to 
the Secretary."  Therefore, the issue of entitlement to 
service connection for a liver disease other than hepatitis-C 
must be remanded to the RO for initial consideration of the 
VA physician's December 2002 medical opinion.

Under the circumstances, this case is REMANDED to the RO for 
the following:

The RO should review the medical opinion by a VA 
physician which was rendered in December 2002 and then 
readjudicate the veteran's claim of entitlement to 
service connection for a liver disease other than 
hepatitis-C.  If the decision remains adverse to the 
veteran, she and her representative should be provided 
with an appropriate Supplemental Statement of the Case  
(SSOC) and an opportunity to respond thereto.  The SSOC 
should notify the veteran of the evidence which would 
be needed to substantiate any claim not granted by the 
RO and whether VA or the claimant is expected to obtain 
any such evidence.  The case should then be returned to 
the Board for further appellate consideration, if 
otherwise in order.  

The purposes of this REMAND are to afford the veteran due 
process of law and to provide her with the notice required by 
the VCAA.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless she receives further notice.


The appellant has the right to submit additional evidence and 
argument on the matter which the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

